McMurray, Judge,
dissenting.
This case involves a suit on a note brought against the two co-makers, Stephens and Jenkins. Defendant Jenkins denied the averments of the complaint and further answered alleging that the signature purporting to be hers was a forgery and adding the defense of failure of consideration. Defendant Stephens denied the averments of the complaint and further answered by adding the defense of fraud and sought rescission of the contract. Defendant Jenkins also filed a counterclaim in two counts seeking cancellation of the security deed and special damages, in the form of attorney fees, and punitive damages. Defendant Stephens also filed a counterclaim in *45three counts, arising out of the alleged fraud in the transaction, seeking cancellation of the security deed and actual and special damages, including attorney fees, and punitive damages.
In the court’s charge, the jury was instructed that if they found in favor of the plaintiff then they would not consider the matters insofar as the counterclaims of the defendant are concerned.
The jury returned a verdict in favor of the plaintiff, yet the plaintiff appeals. The majority here reverses as to the court’s instructions as found in Divisions 3 and 5 of the majority opinion with reference to the counterclaims. The counterclaims necessarily involve equity jurisdiction, and if same were under review here, we would have to transfer the case to the Supreme Court.
However, I do not agree with the holdings in Divisions 3 and 5 which deal with instructions on the counterclaims of the defendants as requiring a reversal. No verdict was returned as to same, hence any instruction dealing with recovery of damages on the counterclaims was harmless. Thus, the equitable rescission of the contract and cancellation of the security deed as sought in the counterclaim are no longer before the court.
It is noted that the jury verdict sought to split the liability equally between the defendants. However, the court refused to follow this part of the verdict inasmuch as the judgment was against both defendants for the full amount. Division 2 acknowledges that this was harmless error. The judgment did not follow the verdict and attempt to split liability.
On appeal harmful error must be shown in order to obtain a reversal. Campbell v. Powell, 206 Ga. 768, 770 (3) (58 SE2d 829); Childers v. Ackerman Const. Co., 211 Ga. 350, 356 (86 SE2d 227); Corbin v. State, 212 Ga. 231 (9) (91 SE2d 764); Kitchens v. State, 134 Ga. App. 81, 83 (2) (213 SE2d 180). Since no verdict was returned nor judgment entered in favor of the defendants I cannot see how the plaintiff was injured, a verdict (although in a lesser amount than claimed) being returned in his favor on the main action, even if it be said that the court’s charges on the counterclaims were erroneous.
I agree fully with the other portions of the majority *46opinion, but I would affirm rather than reverse inasmuch as any error committed was harmless. I therefore respectfully dissent.
I am authorized to state that Chief Judge Bell, Presiding Judge Deen and Judge Banke join in this dissent.